Judgment, Supreme Court, New York County (Albert Williams, J.), rendered May 22, 1991, convicting defendant, after jury trial, of criminal possession of a controlled substance in the fourth degree, and sentencing him to 5 years’ probation, unanimously affirmed.
Defendant challenges the sufficiency of proof regarding his knowing possession of one-eighth ounce or more of cocaine (People v Ryan, 82 NY2d 497) so as to sustain his conviction for criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). Defendant failed to preserve the question for appellate review by making a timely objection to alert the court to the error and provide the opportunity to *431correct its instructions to the jury (People v Gray, 86 NY2d 10, affg People v Ivey, 204 AD2d 16). This Court declines to reach the issue in the interest of justice (CPL 470.15 [3]).
As to the weight of the evidence, we find no merit to defendant’s contention that it was not probative of his possession of drugs weighing one-eighth ounce or more. The testimony regarding the methods employed by the chemist to ascertain the substance contained in the 79 crack vials discarded by plaintiff and its weight was sufficient to support the jury verdict. Concur—Murphy, P. J., Wallach, Rubin, Ross and Williams, JJ.